             Case 6:18-bk-07237-CCJ         Doc 24     Filed 01/30/19      Page 1 of 2



                                       ORDERED.

     Dated: January 30, 2019




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                       www.flmb.uscourts.gov

IN RE:                                        )
                                              )
Charles James Zeek,                           )       CASE # 6:18-bk-07237-CCJ
Kimberly Jean Zeek,                           )       CHAPTER 7
                                              )
               Debtors.                       )

 ORDER AUTHORIZING RETENTION OF BK GLOBAL REAL ESTATE SERVICES
 AND KELLER WILLIAMS WINTER PARK TO PROCURE CONSENTED PUBLIC
            SALE PURSUANT TO 11 U.S.C. §§327, 328 AND 330

         THIS CASE came on for consideration without hearing on the Trustee’s Application to

Retain BK Global Real Estate Services and Keller Williams Winter Park to Market and Conduct

Short Sale Auction Pursuant to 11 U.S.C. §§327 and 328 (Doc. No. 23) filed on January 30, 2019.

The Court concludes that BK Global Real Estate Services and Keller Williams Winter Park do not

hold or represent an interest adverse to the estate and are disinterested persons within the meaning

of Section 101(14) of the Bankruptcy Code. The Court further concludes that BK Global Real

Estate Services and Keller Williams Winter Park are qualified to represent the Trustee and that the

Court’s authorization of their employment is in the best interest of the estate. Accordingly, it is
            Case 6:18-bk-07237-CCJ         Doc 24     Filed 01/30/19     Page 2 of 2



       ORDERED the Application is granted and the Court approves the retention of BK Global

Real Estate Services and Keller Williams Winter Park to sell real property located at 1502 GILES

ST. NW, PALM BAY, FL 32907. All compensation authorized is subject to the provisions of

Section 330 of the Bankruptcy Code and any hourly rate is not guaranteed and is subject to review

and no payment whatsoever shall be made to the attorney absent application and order.


Trustee, Richard B. Webber II, is directed to serve a copy of this Order on interested parties who
are non-CM/ECF users and file a proof of service within 3 days of entry of the Order.


 




                                                2 
 
